Opinion issued May 3, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00966-CV
____________

BRENDA GREEN RAYMOND, Appellant

V.

FRANK RAYMOND, JR., Appellee



On Appeal from the 300th District Court
Brazoria County, Texas
Trial Court Cause No. 18417*RH02



MEMORANDUM OPINION
	The Court today considered the parties' joint motion to vacate the trial court's
final judgment and remand the cause to the trial court for entry of an agreed
judgment.  The motion is granted as follows:

	The trial court's July 21, 2006 judgment is set aside without regard to
the merits.  Tex. R. App. P. 42.1(a)(2)(B).


	The case is remanded to the trial court for entry of a proper judgment
on the basis of the compromise settlement agreement reached between
the parties.  Id.
 	All other pending motions are overruled as moot.
 	The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.

 PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.